Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is indefinite as to whether the claims require an NPK fertilizer, since an NPK fertilizer would require all the nutrients N, P and K, but the claims recite “at least one” nutrient compound of nitrogen, phosphorus or potassium, which would connote that only one of the nutrients N, P or K is required. In claim 12, it is indefinite as to whether the NPK-Si fertilizer product formed therein is required to have all the properties of the product as recited in claim 1, since claim 12 recites “a method for the production of a combined NPK-Si fertilizer product, according to claim 1”, but there are no positive process steps recited in the main body of the claim which would necessarily result in the product of claim 1, including, for example, the recited ratio of the components. In claims 19 and 20, it is indefinite as to whether the claims require that the product of claim 1 be applied to agricultural 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Begley et al (US 2011/0247378). Begley et al disclose a low-carbon fertilizer which can be an NPK fertilizer in combination with an organic carbon component. (See Paragraphs [0011] through [0018], and [0085].) Begley et al teach in Paragraph [0065] that the organic matter component can be fly ash comprising the residue powder remaining after the combustion of coal, and suggest in Paragraph [0075] and claim 46 that the ratio of the nutrients component to the organic matter component can be from 10:90 to 90:10. The difference between the composition disclosed by Begley et al, and that recited in applicant’s claims, is that Begley et al do not disclose the specific combination of an NPK fertilizer with fly ash from coal combustion. It would be obvious to provide fly ash from coal combustion with the NPK fertilizer in the composition of Begley et al. One of ordinary skill in the art would be motivated to do so, since one would appreciate that any of the organic matter components disclosed by Bagley et al could be used in combination with the NPK fertilizer. The coal ash comprising the residue powder remaining after the combustion of coal, as disclosed in Paragraph [0065] of Begley et al, would inherently constitute amorphous silicon dioxide, since Aylen et al (US 5,782,951) .


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Begley et al as applied to claim 1 above,  further in view of Aylen et al, even further in view of Alis et al (US 2017/0022119). It would be further obvious from Aylen et al in view of Alis et al to include . 
The other references are made of record for disclosing various fertilizer compositions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736